Citation Nr: 0527120	
Decision Date: 10/05/05    Archive Date: 10/17/05

DOCKET NO.  02-04 544	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a right knee 
disability.   
 
2.  Entitlement to service connection for a right hip 
disability, to include as secondary to a right knee 
disability.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The veteran served on active duty from July 1967 to September 
1968.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a May 2000 RO rating decision which 
determined that new and material evidence had not been 
submitted to reopen a claim for service connection for a 
right knee disability and denied service connection for a 
right hip disability, to include as secondary to a right knee 
disability.  In July 2002, the veteran testified at a Board 
videoconference hearing.  In March 2004, the Board remanded 
this appeal for further development.  


REMAND

The veteran's service medical records are incomplete and 
essentially only include an August 1968 medical board report 
from the Naval Hospital in Portsmouth, Virginia.  The August 
1968 report noted that in July 1968, the veteran underwent 
successful orthopedic treatment for lateral, collateral, 
ligament strain of the right knee, which he attributed to his 
knee striking a rock when he was serving in Vietnam.  The 
diagnoses referred to disorders other than right knee 
problems.  The veteran's service personnel records are not in 
the claims file.  

Post-service private and VA treatment records show treatment 
for variously diagnosed right knee and right hip problems, 
including a possible intercurrent right knee injury.  A 
treatment report received in October 1975 from a private 
physician noted that the veteran reported that he suffered an 
injury to his right knee in the service and that he wore a 
cast for a number of weeks.  The physician indicated that the 
knee appeared normal.  The diagnosis was post-traumatic 
arthritis of the right knee.  

A December 1975 VA orthopedic examination report indicated 
that the veteran complained of right knee pain.  It was noted 
that he reported that he injured his knee in the service at 
Portsmouth, Virginia.  He stated that he was put in a cast 
for a while.  The diagnosis was post-traumatic arthritis, 
right knee, mild.  In apparently an addendum, it was reported 
that such was not found.  

A January 1992 statement from S. V. McBee, M.D., indicated 
that the veteran was first seen in October 1989, two days 
after injuring his right knee during a fall.  Dr. McBee 
stated that, at that time, the veteran complained of pain in 
the posterior, lateral aspect of the right knee and that he 
was tender in that area.  No ligament laxity was noted.  It 
was reported that the veteran indicated that he was better a 
week later in November 1989.  Dr. McBee noted that the final 
diagnosis was sprain of the right knee.  A September 1998 
report from Dr. E. Wilson noted that the veteran complained 
of right knee and right hip pain.  The assessment included 
degenerative joint disease of the right hip.  A July 1999 
report from Walton Medical Center noted that the veteran 
reported that he had a history of an injury to the right hip 
while he was in the service and that he was immobilized for a 
long time.  The diagnoses included right hip arthralgia.  

Additionally, a July 2005 magnetic resonance imaging (MRI) 
study, as to the veteran's right knee, showed that there was 
complex degenerative tearing involving the majority of the 
lateral meniscus with high-grade class III to IV 
chondromalacia throughout the lateral and, less so, the 
patellofemoral compartments.  It was noted that there was 
subtle undersurface and free edge tearing suspected involving 
the posterior horn and body of the medial meniscus with 
subtle medial inflammation either reflecting a low grade 
medial, collateral, ligament sprain or chronic, medial, 
capsulitis.  A July 2005 MRI study, as to his right hip, 
showed degenerative changes involving the right hip without 
stress injury.  

The Board notes that the veteran has not been afforded a VA 
examination with an etiological opinion as to his claims.  

Further, the Board notes that in January 1973, the RO 
requested the veteran's complete service medical records from 
the National Personnel Records Center (NPRC).  The response 
solely included the August 1968 records noted above.  In 
November 2000, the RO apparently requested the veteran's 
service medical records again from the NPRC.  A response was 
received which indicated that a response furnished in 
February 2003 contained service medical records.  

The Board observes that in multiple statements in the claims 
file and at the July 2002 Board hearing, the veteran has 
repeatedly stated that he was treated for right knee 
problems, including surgery, at Naval Hospital in Portsmouth, 
Virginia.  Regulations provide that the VA will make as many 
requests as are necessary to obtain service department 
records, and such efforts will continue until the records are 
obtained or until it is shown that the records do not exist 
or the further efforts to obtain the records would be futile.  
38 C.F.R. § 3.159(c)(2).  The Board notes that there is no 
indication in the record that the RO attempted to obtain 
hospitalization records from the Naval Hospital in 
Portsmouth, Virginia.  Also, it unclear from the record 
whether the veteran's service medical records are actually 
unavailable.  It is unclear what search, if any, was 
conducted by the NPRC when the RO again requested the service 
medical records, as noted above.  Further, as also noted 
above, the veteran's service personnel records are not of 
record.  

The Board also observes that subsequent to the issuance of 
the June 2005 statement of the case, additional medical 
evidence (the private July 2005 MRI studies, noted above) was 
submitted directly to the Board in September 2005.  The 
veteran has not submitted a waiver with regard to RO initial 
consideration of these records.  Thus, the case will also be 
returned to the RO to allow for initial consideration of the 
evidence and for a supplemental statement of the case.  See 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F. 3d 1339 (Fed. Cir. 2003).  

Given such factors, it is the judgment of the Board that the 
duty to assist the veteran with his claims includes obtaining 
any additional service medical records (to include any 
hospital records from the Naval Hospital in Portsmouth, 
Virginia), obtaining the veteran's service personnel records, 
and providing him with a VA examination.  38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159 (2004).  

Accordingly, this issue is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC., for the 
following:  

1.  Contact the National Personnel Records 
Center (NPRC), or any other appropriate 
service department offices, and request 
that a search be conducted for all medical 
records pertaining to the veteran during 
his period of service from July 1967 to 
September 1968 including any outpatient or 
inpatient treatment records from the Naval 
Hospital in Portsmouth, Virginia.  The 
veteran's service personnel records should 
also be obtained.  If more details are 
required to conduct such search, the 
veteran should be asked to provide the 
necessary information.  The results of 
such request, whether successful or 
unsuccessful, should be documented in the 
claims file, and the veteran informed of 
any negative results.  

2.  Have the veteran undergo a VA 
examination to determine the nature and 
etiology of his claimed right knee and 
right hip disabilities.  The claims folder 
must be provided to and reviewed by the 
examiner in conjunction with the 
examination.  Based on a review of 
historical records and medical principles, 
the examiner should provide a medical 
opinion, with adequate rationale, as to 
the approximate date of onset and etiology 
of any diagnosed right knee and right hip 
disabilities, including any relationship 
with his period of service from July 1967 
to September 1968.  

3.  Thereafter, review the veteran's 
claims as to whether new and material 
evidence has been submitted to reopen a 
claim for service connection for a right 
knee disability and entitlement to service 
connection for a right hip disability, to 
include as secondary to a right knee 
disability.  If the claims are denied, 
issue a supplemental statement of the 
case, which takes into account all 
evidence submitted since the last 
statement of the case (including evidence 
submitted directly to the Board), to the 
veteran and his representative, and they 
should be given an opportunity to respond, 
before the case is returned to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).  



	                  
_________________________________________________
	M. W. GREENSTREET
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




